Citation Nr: 1707560	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-29 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to July 1991.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


REMAND

A review of the record reveals that additional development is necessary.  The Veteran's VA treatment records from August 2011 indicate that he was enrolled in a VA vocational rehabilitation program.  However, the Veteran's VA vocational rehabilitation file has not been added to the record.  As these records would have relevance to the claim for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU); on remand the RO must attempt to obtain the Veteran's complete VA vocational rehabilitation file.

In May 2016, the Board remanded the issue and directed that the RO provide notice and assistance with respect to his claim for TDIU. The RO was also directed to provide the Veteran and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran was sent letters in May 2016 and June 2016 requesting that he send evidence of unemployability to support his claim and requesting that he complete a VA Form 21-8940.  To date, the Veteran has not responded.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, as the matter is being remanded for other reasons, the Veteran should be provided another opportunity to submit a VA Form 21-8940.  

Service connection is currently in effect for chronic fatigue syndrome, posttraumatic stress disorder (PTSD), irritable bowel syndrome, hemorrhoids, and lumbar disc disease.  VA treatment records and a VA mental disorders examination from August 2007 indicate that the Veteran left his prior job at the Postal Service due to stress, anger issues, and problems with management.  A July 2012 VA examiner found that the Veteran's irritable bowel syndrome impacted his ability to work due to frequent daily bouts of fecal urgency and diarrhea that would disrupt his usual work routines.  The examiner also found that the Veteran's chronic fatigue syndrome impacted his ability to work as fatigue and muscle/joint pain prevented him from doing jobs involving physical labor and short-term memory difficulties limited his ability in sedentary employment.  However, there is also evidence in the record that the Veteran completed college and a Master's Degree program during the period on appeal.  The Veteran has indicated that he has been unemployed since 2014.  However, there is insufficient evidence of record to determine to what extent the Veteran is currently unemployed and how the functional effect of his service-connected disorders affect his ability to secure and follow substantially gainful employment.  Accordingly, the Board finds remand is warranted to provide the Veteran with a VA examination.     

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's VA Vocational Rehabilitation file.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must send the Veteran a VA Form 21-8940, the Application for Increased Compensation Based on Unemployability, and request that he complete and return this form.  

3.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The electronic claims must be made available to the examiner.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of Veteran's service-connected disabilities of chronic fatigue syndrome, PTSD, irritable bowel syndrome, hemorrhoids, and lumbar disc disease, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of nonservice-connected disabilities, or age.  
 
A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  After the development above has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

